Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nena Bains on 02/08/2022.
The application has been amended as follows: 
Claim 14 is changed to read: 
A method for diagnosing and/or treating an arrhythmia of a heart of a patient, the method comprising: 
introducing an elongate flexible cardiac catheter body into the heart, the catheter body having a proximal end and a distal end with an axis therebetween and an arrhythmia tool mounted near the distal end of the catheter body; 

wherein the heart including a tissue, wherein the tool is distal of the first subset of articulation balloons, and a fluid source is in fluid communication with the balloons, the fluid source having an inflation fluid; and
determining, by a processor coupled with the fluid source and with the balloons, an engagement force between the tool and the tissue induced by the bending of the axis of the catheter, wherein the engagement force is determined in response to a pressure of the inflation fluid.
Claim 17: Canceled
Claim 18 line 1; “The method of claim 17, further comprising” is changed to “The method of claim 14, further comprising…”
Claim 21, line 2: “a processor couples” is changed to “the processor couples”.
Claim 21 line 3; “an engagement force…” is changed to “the engagement force…”
Claim 23 line 2; “withing” is changed to “within”.
Claim 26 is changed to read: 
A method for diagnosing and/or treating a tissue of a patient, the tissue having a tissue surface, the method comprising: 
introducing, into a patient, an elongate flexible catheter body having a proximal end and a distal end with an axis therebetween; 

varying a lateral bend of the axis, in response to user input from the proximal end, along an articulation portion of the catheter body disposed proximal of the tool; 
wherein an engagement force between the tool and the tissue surface varies in response to the lateral bend of the axis and induces pressure within a plurality of fluid channels extending along the axis between the proximal end and the tool; 
determining, with a processor and in response to the pressure, the engagement force; and 
indicating, with an output coupled with the processor and to the user, the force of the engagement; 
wherein an array of articulation balloons are disposed along the articulated portion and coupled to the proximal end by the plurality of fluid channels, the engagement inducing a plurality of differing pressures in the balloons in response to an orientation of the engagement force, wherein the output indicates the engagement orientation.
Claim 27: Canceled
Claim 28 line 2; “a plurality of channels” is changed to “the plurality of fluid channels”. 
Claim 29 lines 15-17: “inducing pressure within the channel, the pressure varying with the lateral bending of the axis; determining, with the processor in response to pressure signals…” is changed to “inducing pressure within the channel, the pressure varying with the lateral bending of the axis; and determining, with the processor in response to pressure signals…”
Claim 31 line 5; “abending of the axis…” is changed to “the bending of the axis…”
Claim 31 line 6; “inflating the subset of balloons so that the balloons so that the balloons urge…” is changed to “inflating the subset of balloons so that the balloons urge…”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 14, 18-26, and 28-31 the Schuler (U.S. PGPub No. 2017/0189106), Park (U.S. PGPub No. 2008/0091073), NG (U.S. PGPub No. 2012/0296329), Skerven (U.S. PGPub No. 2010/0168665), and Paynter (U.S. Patent No. 4,784,042) references fail to teach a method step of determining, by a processor, an engagement force of the tool and tissue based on a inflation of a subset of balloons causing a bend of the axis of the catheter body as claimed in independent claims 14, 26, and 29.  Schuler teaches a method of diagnosing an arrhythmia but fails to teach an array of articulation balloons and the method step of determining an engagement force. Park teaches a similar articulating catheter body with an array of articulation balloons (Figs 4b-5 balloons 22), but further fails to teach the method step of determining, by a processor, an engagement force between the tool and the tissue induced by bending of the axis of the catheter in response to a pressure of the inflation fluid.  NG teaches an apparatus and method for assessing transvascular renal denervation including measuring an engagement force between a balloon and vessel wall. NG fails to disclose the method step of articulating the catheter body by inflating a subset of an array of articulation balloons and fails to teach a method for diagnosing or treating an arrhythmia. Skerven teaches a balloon catheter wherein inflation of a balloon articulates the catheter body (Figs 4-5), but fails to teach step of determining, by a processor, an engagement force between the tool and the tissue induced by bending of the axis of the catheter in response to a pressure of the inflation fluid. Paynter teaches a method of articulating a catheter body via the inflation of a subset of articulation balloons (Fig 5), but fails to cure any of the above noted deficiencies. No other pertinent prior art reference were found that would overcome the above deficiencies. Any such combination of the above noted references to arrive at the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794